Citation Nr: 1543335	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this issue for additional development in February 2010.  That development completed, the issue has properly been returned to the Board for appellate consideration.  

In November 2009, the Veteran testified at a Board hearing.  In August 2013, the Board sent a letter to the Veteran informing him that the Board employee who conducted that hearing was no longer employed by the Board and offered him the opportunity for another hearing by a Veterans Law Judge who would participate in the adjudication of his claim.  The Veteran responded that he wanted another hearing.  The Board remanded the right ankle claim in October 2013 so that the Veteran could be scheduled for the requested hearing.  A hearing was scheduled to be held in June 2014.  Of record is a letter from the Veteran's representative indicating that the Veteran arrived for the hearing but once he found it that the issue to be discussed was his right ankle injury, rather than a different disability for which he had claimed benefits, he walked out.  There has been no request for postponement.  

The Board therefore treats the later hearing request as withdrawn and will proceed to adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2015).  

FINDING OF FACT

The Veteran's current painful right ankle did not have onset during his active service and was not caused by a right ankle injury during service.  

CONCLUSION OF LAW

The criteria for service connection for residuals of a right ankle injury have not all been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service treatment records document that the in August 1983 the Veteran sought treatment for his right ankle.  He reported that he fell on his right foot while on a chair.  The right lateral malleolus was found to be swollen, x-rays were negative for a fracture, and he had good range of motion of the right ankle.  The radiology report states that view of the right ankle show soft tissue swelling laterally but no bone or joint abnormalities were demonstrated.  Diagnosis was sprain of the right ankle.  Patient instructions included to use a splint, ace bandage, and crutches and to return too orthopedics on the following Monday.  There are no other entries in the service treatment records regarding his right ankle.  

VA received the Veteran's claim of entitlement to service connection for residuals of a right ankle injury in January 2007. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In May 2007, VA received a statement in which "J.K.," M.D.  reported that he had been treating the Veteran for right ankle pain and instability.  Dr. J.K. stated that he had reviewed the Veteran's military medical record and that the Veteran's right ankle pain and swelling are consistent with a sprain documented in August 1983.  

In December 2009, the Veteran's representative submitted records of treatment of the Veteran.  The first page of these records shows that the Veteran requested release of records from Dr. J.K.  The records received show complaints of ankle pain in January 2009. 

In August 2007, VA afforded the Veteran an examination of his right ankle.  The examiner provided a history consistent with what is found in the claims file as far as the right ankle injury.  The examiner stated that the Veteran fell off a chair during service, he was given a brace for a while, and told it was a sprain.  He also noted the Veteran's report that the ankle never got better and that he has suffered from pain all these years and also sometimes it swells.  The examiner noted the Veteran's report that he did not go to any orthopedic doctors and did not have any surgery on the ankle; he reported that he had no history of any other injury following service.  

On physical examination of his right ankle no deformity of the ankle or foot was noticed.  There was no swelling of the right ankle or foot and both ankles were measured and had the same circumference.  The examiner stated that it appeared there may be very mild effusion at the lateral malleolus.  There was no weakness and no instability and he had plantar flexion to 45 degrees and dorsiflexion to 15 degrees.  Inversion, eversion and circumflex were within normal limits.  Diagnosis was painful right ankle with normal examination and no loss of function.  X-ray study of the right ankle was normal.  The examiner indicated that he had reviewed the Veteran's claims file.  He noted that the claims file documented the sprained ankle but there was no chronicity shown.  The examiner then concluded that it was his opinion that the Veteran's painful right ankle condition is not as likely as not due to his sprained right ankle during service.  

The Board has weighed the evidence favorable to the claim against the evidence unfavorable to the claim and finds that the unfavorable evidence outweighs the favorable evidence.  The August 2007 VA examiner's opinion is more probative than the May 2007 opinion of Dr. J.K.  This is for three reasons: 

First, Dr. J.K. does not express his opinion in terms of probability; he only states that swelling is consistent with the sprained ankle in service.  

Second, the VA examiner's opinion is more detailed as to rationale.  The VA examiner explains that there was no chronicity shown as to the in-service ankle sprain.  Dr. J.K. provides no rationale for why a swollen ankle many years after service is related to an in-service ankle sprain.  

Third, as documented next in this decision, the VA examiner's opinion depending on no chronicity is consistent with the service treatment records.  

The Board has considered the Veteran's reports of pain of his ankle since the sprain during service but finds that his reports are not so probative as to put the evidence of a nexus in equipoise.  His report of ankle pain ever since the sprain depends on his memory of a period spanning more than 20 years.  This the Board has considered along with the lack of any report in the service treatment records regarding the ankle after the initial report.  

The Veteran remained on active duty for nearly one year after the August 1983 report for treatment of a sprained ankle.  Yet, there are no entries in the service treatment records regarding his ankle after the August 1983 visit.  There are, however, a considerable number of entries in the service treatment records for treatment for other conditions after that date.  

For example, he was admitted for inpatient treatment for back pain for more than one week in April - May 1984 and continued to seek treatment for his back after the hospitalization; he sought treatment for skin problems in the suprapubic area beginning in May 1984; he sought treatment for lesions of the upper lip in February 1984; he sought treatment for tinea pedis in October 1983.  The service treatment records appear complete.  If he continued to have symptoms of his August 1983 ankle sprain, it is highly likely that he would have continued to seek treatment and it would be documented in the service treatment records because he sought treatment for other conditions and that treatment is documented in the service treatment records.  The service treatment records are more probative than the Veteran's recollection of his pain, coming many years after service.  

For these reasons, the Board finds that the service treatment records and the VA examiner's opinion outweigh the opinion of Dr. J.K. and the Veteran's reports.  The preponderance of evidence is therefore against granting service connection for residuals of an in-service right ankle injury.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process


VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as is a statement from a private practitioner.  VA provided an adequate examination of the Veteran's right ankle in August 2007.  The details of that examination are discussed in the "Service Connection" section of this decision.  

In February 2010, the Board remanded this issue to obtain the Veteran's primary care provider medical records and to give the Veteran an opportunity to identify other sources of treatment and assist him in obtaining any identified records.  In January 2011, the RO sent a letter to the Veteran requesting information or evidence with regard to his right ankle claim.  In September 2011, the Veteran's representative submitted additional treatment records.  The Veteran did not identify any additional relevant evidence.  The RO's actions complied with the Board's Remand.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for residuals of a right ankle injury is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


